Title: To James Madison from William Jarvis, 10 August 1802 (Abstract)
From: Jarvis, William
To: Madison, James


10 August 1802, Lisbon. No. 2. Forwards a duplicate of his last dispatch of 3 Aug. and part of the accompanying documents. Mentions that an American ship which arrived after a twelve-day voyage from Cadiz spotted nothing suspicious. “A letter from a private House in Cadiz” informed him that the emperor of Morocco had suspended hostilities against the U.S. for six months. “Another private letter dated the 5 Inst from the same place mentions that the 22 gun ship from Larach had saild, but is silent as to the foregoing report.” Describes his audience on 8 Aug. with the Portuguese minister, who “received me with politeness.” In a conversation about the quarantine, “I inform’d his Excellency of the Regulations that had been adopted at home, which would prevent Foreign Nations from being in any sort of danger from our Vessels; for if any disorder existed even of a suspicious nature it would be inserted in the Bills of Health of all Vessels comeing from such place.” Reports that a misunderstanding has taken place between the Portuguese court and the French ambassador General Lannes; “it is said to have arisen from the refusal of the Intendant of Police who is also Comptroller of the Customhouse to let the Genl.’s effects come on shore before the Vessel in which they came was entered, when he first came here, & the like difficulty has in one or two instances taken place since.” After the ambassador’s demand for the intendant’s dismissal was refused, he suspended all communication with the Portuguese government and determined to quit the country. “It is hinted by some that he has taken this measure in hopes to force the Court to acquiesce in his demands & that it is not his real intentions to go farther than the borders of the Kingdom.” Adds in a postscript of 11 Aug. that “the Ambassador absolutely left here yesterday without takeing leave at Court.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 7 pp.; docketed by Brent.



   
   Jean Lannes, duc de Montebello (1769–1809), began his military career as a volunteer in 1792, rose to brigadier general in 1797, and was named marshal of the empire in 1804. He was appointed minister to Portugal in November 1801 and served in that post until 1804, achieving some success in increasing French influence in that traditionally pro-British country (Chandler, Napoleon’s Marshals, pp. 192–202).



   
   A full transcription of this document has been added to the digital edition.

